Exhibit 10.4

WAIVER AND EIGHTH AMENDMENT
TO
LOAN AGREEMENT

This Waiver and Eighth Amendment to Loan Agreement is entered into as of
February 28, 2007 (the “Amendment”) by and between COMERICA BANK (“Bank”) and
CLARIENT, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan Agreement dated as of
February 13, 2003, as amended, including, without limitation, by that certain
First Amendment to Loan Agreement dated as of October 21, 2003, that certain
Second Amendment to Loan Agreement dated as of January 22, 2004, that certain
Third Amendment to Loan Agreement dated as of January 31, 2005, that certain
Fourth Amendment to Loan Agreement dated as of March 11, 2005, that certain
Consent and Waiver dated as of July 13, 2005, that certain letter agreement
dated as of January 26, 2006, that certain Waiver and Fifth Amendment to Loan
Agreement dated as of August 1, 2006, that certain Sixth Amendment to Loan
Agreement dated as of February 28, 2006, and that certain Seventh Amendment to
Loan Agreement dated as of January 17, 2007 (collectively, the “Agreement”). 
The parties desire to further amend the Agreement in accordance with the terms
of this Amendment.

NOW, THEREFORE, the parties agree as follows:


1.             THE FOLLOWING DEFINED TERM IS AMENDED IN SECTION 1.1 OF THE
AGREEMENT TO READ AS FOLLOWS;

“Revolving Maturity Date” means February 27, 2008.


2.             BANK HEREBY WAIVES BORROWER’S FAILURE TO COMPLY WITH SECTION 6.8
(TANGIBLE NET WORTH COVENANT) OF THE AGREEMENT FOR THE MONTH ENDED FEBRUARY 28,
2007.  BANK DOES NOT WAIVE BORROWER’S OBLIGATIONS UNDER SUCH SECTION FOR ANY
PERIOD AFTER FEBRUARY 28, 2007, AND BANK DOES NOT WAIVE ANY OTHER FAILURE BY
BORROWER TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.  THIS WAIVER IS
NOT A CONTINUING WAIVER WITH RESPECT TO ANY FAILURE TO PERFORM ANY OBLIGATION
AFTER FEBRUARY 28, 2007.


3.             UNLESS OTHERWISE DEFINED, ALL INITIALLY CAPITALIZED TERMS IN THIS
AMENDMENT SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE AGREEMENT.  THE
AGREEMENT, AS AMENDED HEREBY, SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS AND HEREBY IS RATIFIED AND CONFIRMED IN ALL RESPECTS. 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF, OR AS AN AMENDMENT OF, ANY
RIGHT, POWER, OR REMEDY OF BANK UNDER THE AGREEMENT, AS IN EFFECT PRIOR TO THE
DATE HEREOF.  BORROWER RATIFIES AND REAFFIRMS THE CONTINUING EFFECTIVENESS OF
ALL PROMISSORY NOTES, GUARANTIES, SECURITY AGREEMENTS, MORTGAGES, DEEDS OF
TRUST, ENVIRONMENTAL AGREEMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS ENTERED INTO IN CONNECTION WITH THE AGREEMENT.


4.             THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE INSTRUMENT.


5.             AS A CONDITION TO THE EFFECTIVENESS OF THIS AMENDMENT, BANK SHALL
HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO BANK, THE FOLLOWING:


(A)           THIS AMENDMENT, DULY EXECUTED BY BORROWER;


(B)           AN OFFICER’S CERTIFICATE OF BORROWER WITH RESPECT TO INCUMBENCY
AND RESOLUTIONS AUTHORIZING THE EXECUTION AND DELIVERY OF THIS AMENDMENT;


(C)           AN AFFIRMATION OF GUARANTY, DULY EXECUTED BY SAFEGUARD DELAWARE,
INC. AND SAFEGUARD SCIENTIFICS (DELAWARE), INC.;


(D)           A NONREFUNDABLE RENEWAL FEE ON ACCOUNT OF THE REVOLVING LINE EQUAL
TO $12,000 PLUS AN AMOUNT EQUAL TO ALL BANK EXPENSES INCURRED THROUGH THE DATE
OF THIS AMENDMENT; AND

1


--------------------------------------------------------------------------------



(E)           SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

CLARIENT, INC.

 

 

 

 

 

By:

/s/ James V. Agnello

 

 

 

 

 

 

Title:

Senior Vice President and CFO

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Beth Kinsey

 

 

 

 

Title:

Senior Vice President

 

 

2


--------------------------------------------------------------------------------